Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claim 1 claims An input device includes: an inputter to which an operation is input by a user; a frame that holds the inputter and moves in a first direction in response to the operation input by the user; a substrate disposed on a side to which the frame moves in the first direction; a first elastic body disposed between the frame and the substrate; a load sensor that detects a load applied to the inputter, based on the movement of the frame in the first direction; a restrictor that restricts the movement of the frame in a second direction that is opposite to the first direction; and a second elastic body disposed between the restrictor and the movable portion. The second elastic body has a repulsion elasticity lower than a repulsion elasticity of the first elastic body, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Hsu et al., US Patent Application (20200117298), hereinafter “Hsu” and McGuire et al., US Patent Application (20110277578), hereinafter “McGuire”, which do not teach the features claimed in the independent claim, 1: “1. An input device, comprising: an inputter to which  a pressing operation is input by a user; a movable portion that holds the inputter and moves in a first direction in response to the pressing operation, which presses the inputter in the first direction, being input by the user; a substrate disposed on a side of the moveable portion to which the movable portion moves in the first direction; a first elastic body disposed between the movable portion and the substrate; a load sensor that detects a load applied to the inputter, based on movement of the movable portion in the first direction; a restrictor disposed on a side of the moveable portion to which the movable portion moves in a second direction that is opposite to the first direction and that restricts movement of the movable portion in  the second direction; and a second elastic body disposed between the restrictor and at least part of the movable portion, wherein the second elastic body has a repulsion elasticity lower than a repulsion elasticity of the first elastic body”.
In regards to claim 1 the representative prior art is Hsu and McGuire. Hsu discloses an input device includes a structural frame, a touch pad, a piezoelectric sheet fixed on the touch pad, and a controller electrically connected to the touch pad and the piezoelectric sheet. The touch pad has a first side, a second side opposite to the first side, and a touch-sensitive surface that has a button area located at the second side. The touch pad can be elastically deflected to move the second side relative to the structural frame. The piezoelectric sheet generates a voltage when the touch pad is elastically deflected. When determining that a press is performed on the button area and the voltage is larger than or equal to a corresponding predetermined value, the controller sends out a trigger signal. An electronic apparatus with the input device includes a display screen and a processor. The processor receives the trigger signal to control the display screen to display images.
McGuire discloses a shifter assembly for a vehicle that includes a shift lever connected to a shifter and in communication with the vehicle and a transmission. A display is positioned on the shift lever indicating data of the vehicle or transmission. A start button is positioned on the shift lever and is linked with an ignition of the vehicle.

In regards to claim 1 Hsu and McGuire, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a restrictor disposed on a side of the moveable portion to which the movable portion moves in a second direction that is opposite to the first direction and that restricts movement of the movable portion in  the second direction; and a second elastic body disposed between the restrictor and at least part of the movable portion, wherein the second elastic body has a repulsion elasticity lower than a repulsion elasticity of the first elastic body” of the claimed invention.  Claims 2-20 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694